Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mohammad Mazed on July 29, 2021 in order to place the instant application in the proper form for an allowance.
The application has been amended as follows: 
Please substitute claims 45-89 with the following:
-- 45. A Super System on Chip (SSoC) is coupled electrically, and/or optically, by one or more first optical waveguides, or one or more photodiodes (PDs), wherein the Super System on Chip (SSoC) comprises an input, or an output, wherein the Super System on Chip (SSoC) further comprises: 
(a) a processor-specific electronic integrated circuit (EIC); 
(b) an array, or a network of memristors for neural processing; and
(c) a photonic component, or a photonic integrated circuit (PIC),


46. The Super System on Chip (SSoC) in claim 45, further comprises a component selected from the group consisting of a microprocessor, an application specific integrated circuits (ASIC), a field programmable gate array (FPGA), and an electrical switch.
	
47. The Super System on Chip (SSoC) in claim 45, wherein an optical stimulus is provided by an optical waveguide coupler, wherein the optical waveguide coupler comprises at least one hole, or a photonic crystal (PC), wherein the at least one hole, or the photonic crystal (PC) is air-filled, or dielectric-filled.


49. The Super System on Chip (SSoC) in claim 45, is a part of a multichip module (MCM), wherein the multichip module (MCM) comprises one or more third optical waveguides, or one or more photonic wire bond (PWB) waveguides.
50. The Super System on Chip (SSoC) in claim 49, wherein the multichip module (MCM) comprises an array of microchannels for fluid-based cooling, and/or microjets for fluid-based cooling.

50. The Super System on Chip (SSoC) in claim 49, wherein the multichip module (MCM) comprises an array of microchannels for fluid-based cooling, and/or microjets for fluid-based cooling.

51. The Super System on Chip (SSoC) in claim 45 is operable with a first artificial eye, wherein the first artificial eye comprises electrically activated switches.

52. The Super System on Chip (SSoC) in claim 45, is further operable with a second artificial eye, wherein the second artificial eye comprises light activated switches.


54. The Super System on Chip (SSoC) in claim 45, comprising the processor-specific electronic integrated circuit (EIC) comprises a topological insulator, or an exciton, wherein the exciton consists of an electron and a hole.

55. The Super System on Chip (SSoC) in claim 45, comprising the second optical waveguide, wherein the second optical waveguide is a photonic crystal (PC) based optical waveguide.

56.  The Super System on Chip (SSoC) in claim 45, further comprises a vertical cavity surface emitting laser (VCSEL), or a photonic crystal based vertical cavity surface emitting laser (PC-VCSEL), or a light emitting diode.

57. The Super System on Chip (SSoC) in claim 45, further comprises a waveguide photodiode, or an optical switch.

58. The Super System on Chip (SSoC) in claim 45, further comprises an all-optical random access memory component.




60. The Super System on Chip (SSoC) in claim 59, wherein the photonic neural learning processor (PNLP) is coupled with one or more quantum bits (qubits).

61. The Super System on Chip (SSoC) in claim 45, that further comprises an algorithm for predictive memory prefetching, stored in one or more non-transitory storage medias.

62. The Super System on Chip (SSoC) in claim 45, that further comprises an artificial neural network (ANN) algorithm, or a machine learning (ML) algorithm, stored in one or more non-transitory storage medias.

63. The Super System on Chip (SSoC) in claim 45, that further comprises a computer vision algorithm, or an image processing algorithm, stored in one or more non-transitory storage medias.

64. The Super System on Chip (SSoC) in claim 45, is included in a subsystem, wherein the subsystem comprises (a) a second wireless transceiver, or a sensor, wherein the second wireless transceiver comprises one or more second electronic components, and (b) a voice processing module to process a voice command, or an 

65. The Super System on Chip (SSoC) in claim 64, is included in the subsystem, wherein the subsystem comprises a set of instructions to process the voice command, or the audio command in the natural language, wherein the said set of instructions is stored in one or more non-transitory storage medias.

66. A Super System on Chip (SSoC) is coupled electrically, and/or optically, by one or more first optical waveguides, or one or more photodiodes (PDs), wherein the Super System on Chip (SSoC) comprises an input, or an output, wherein the Super System on Chip (SSoC) further comprises:
(a) a processor-specific electronic integrated circuit (EIC); 
(b) an array, or a network of memristors for neural processing; and
(c) a photonic component, or a photonic integrated circuit (PIC), 
wherein the photonic component comprises a second optical waveguide,
wherein the input or the output of the Super System on Chip (SSoC) is coupled electrically, and/or optically, by at least a modulator, or a semiconductor amplifier (SOA), wherein the modulator is a Mach-Zehnder modulator, or a ring resonator modulator, wherein the modulator is activated by one of the following stimulus selected from the group consisting of an electrical signal, an optical signal, and a terahertz signal.


68. The Super System on Chip (SSoC) in claim 66, wherein an optical stimulus is provided by an optical waveguide coupler, wherein the optical waveguide coupler comprises at least one hole, or a photonic crystal (PC), wherein the at least one hole, or the photonic crystal (PC) is air-filled, or dielectric-filled.

69. The Super System on Chip (SSoC) in claim 66, is a part of a multichip module (MCM), wherein the multichip module (MCM) comprises one or more third optical waveguides, or one or more photonic wire bond (PWB) waveguides.

70. The Super System on Chip (SSoC) in claim 69, wherein the multichip module (MCM) comprises an array of microchannels for fluid-based cooling, and/or microjets for fluid-based cooling.

71. The Super System on Chip (SSoC) in claim 66, is operable with a first artificial eye, wherein the first artificial eye comprises electrically activated switches.



73. The Super System on Chip (SSoC) in claim 66, is further operable with a wireless integrated circuit, or a first wireless transceiver, wherein the first wireless transceiver comprises one or more first electronic components.

74. The Super System on Chip (SSoC) in claim 66, comprising the processor-specific electronic integrated circuit (EIC) comprises a topological insulator, or an exciton, wherein the exciton consists of an electron and a hole.

75. The Super System on Chip (SSoC) in claim 66, comprising the second optical waveguide, wherein the second optical waveguide is a photonic crystal (PC) based optical waveguide.

76. The Super System on Chip (SSoC) in claim 66, further comprises a vertical cavity surface emitting laser (VCSEL), or a photonic crystal based vertical cavity surface emitting laser (PC-VCSEL), or a light emitting diode.

77. The Super System on Chip (SSoC) in claim 66, further comprises a waveguide photodiode, or an optical switch.


79. The Super System on Chip (SSoC) in claim 66, is coupled with a photonic neural learning processor (PNLP) for neural processing, wherein the photonic neural learning processor (PNLP) comprises an interferometer, or a laser.

80. The Super System on Chip (SSoC) in claim 79, wherein the photonic neural learning processor (PNLP) is coupled with one or more quantum bits (qubits).

81. The Super System on Chip (SSoC) in claim 66, that further comprises an algorithm for predictive memory prefetching, stored in one or more non-transitory storage medias.

82. The Super System on Chip (SSoC) in claim 66, that further comprises an artificial neural network (ANN) algorithm, or a machine learning (ML) algorithm, stored in one or more non-transitory storage medias.

83. The Super System on Chip (SSoC) in claim 66, that further comprises a computer vision algorithm, or an image processing algorithm, stored in one or more non-transitory storage medias.



85. The Super System on Chip (SSoC) in claim 84, is included in the subsystem, wherein the subsystem comprises a set of instructions to process the voice command, or the audio command in the natural language, wherein the said set of instructions is stored in one or more non-transitory storage medias.

86. A Super System on Chip (SSoC), is coupled electrically, and/or optically, by one or more first optical waveguides, or one or more photodiodes (PDs), wherein the Super System on Chip (SSoC) comprises an input, or an output, wherein the Super System on Chip (SSoC) further comprises:
(a) a processor-specific electronic integrated circuit (EIC); 
(b) an array, or a network of memristors for neural processing; and
(c) a photonic component, or a photonic integrated circuit (PIC), 
wherein the photonic component comprises a second optical waveguide,
wherein the processor-specific electronic integrated circuit (EIC) in said (a), the array, or the network of memristors in said (b), and the photonic component, or the photonic integrated circuit (PIC) in said (c) of the Super System on Chip (SSoC) are 

87. The Super System on Chip (SSoC) in claim 86, further comprises a component selected from the group consisting of a microprocessor, an application specific integrated circuits (ASIC), a field programmable gate array (FPGA), and an electrical switch.

88. The Super System on Chip (SSoC) in claim 86, is a part of a multichip module (MCM), wherein the multichip module (MCM) comprises one or more third optical waveguides, or one or more photonic wire bond (PWB) waveguides.

89. The Super System on Chip (SSoC) in claim 88, wherein the multichip module (MCM) comprises an array of microchannels for fluid-based cooling, and/or microjets for fluid-based cooling.--.

Drawings
Six sheets for formal drawings were filed April 20, 2016 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  



Allowable Subject Matter
Claims 45-89 are allowed.	
The following is an examiner’s statement of reasons for allowance:
Regarding claims 45, 66 and 86, the prior art of record fails to teach or fairly suggest a Super System on Chip (SSoC) coupled by one or more first optical waveguides, or one or more photodiodes (PDs), and further comprising a processor-specific electronic integrated circuit (EIC); (b) an array, or a network of memristors for neural processing; and (c) a photonic component, or a photonic integrated circuit (PIC), 
wherein the photonic component comprises a second optical waveguide, wherein the input or the output of the Super System on Chip (SSoC) is coupled electrically, and/or optically, by at least a modulator, or a semiconductor amplifier (SOA).
US 2017/0116514 A1 to Abel discloses a memristor (634 in Fig. 6) which receives electrical pulses from first and second detectors (610, 612) to cause a change 
US 2010/0278479 A1 to Bratkovski discloses an array of memristors (120 in Fig. 1) which is coupled to a photonic component (110) which is an optical waveguide, but does not disclose a second optical waveguide, the array of memristors coupled to a processor-specific electronic integrated circuit (EIC) to form a Super System on Chip (SSoC), or the input or output coupled to a modulator or a semiconductor amplifier.
Claims 46-65 depend from claim 45; claims 67-85 depend from claim 66; and claims 87-89 depend from claim 86.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chris H. Chu whose telephone number is 571-272-8655.  The examiner can normally be reached on 8:30 AM - 5:00 PM Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        July 30, 2021